Citation Nr: 1749717	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-32 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased disability rating for coronary artery disease, status post stenting and bypass surgery ("CAD") prior to June 5, 2014, evaluated as 10 percent disabling prior to September 13, 2012, and as 30 percent disabling from September 13, 2012 to June 4, 2014 (exclusive of a period of a temporary total evaluation from January 28, 2013 to April 30, 2013).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL


Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted entitlement to service connection for CAD and assigned a disability rating of 10 percent.  

In an October 2012 rating decision, the RO increased the rating for the Veteran's service-connected CAD to 30 percent, effective September 13, 2012.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

In May 2015, the Board remanded this matter for further development.

In an April 2016 rating decision, the Appeal Management Center (AMC) increased the rating for the Veteran's CAD to 100 percent, effective from June 5, 2014.  Accordingly, the appeal is limited to the time period prior to June 5, 2014.



FINDING OF FACT

For the entire period on appeal, the evidence of record demonstrates that the Veteran's CAD was manifested by evidence of cardiac hypertrophy, but the evidence does not show workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; episodes of congestive heart failure; or ejection fraction 50 percent or less. 


CONCLUSIONS OF LAW

1.  Prior to September 13, 2012, the criteria for a 30 percent rating, but not higher, for coronary artery disease were met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.104, Diagnostic Codes 7005, 7010, 7011, 7015, 7018 (2016).

2.  From September 13, 2012 to June 4, 2014, the criteria for a disability rating in excess of 30 percent for coronary artery disease were not met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.104, Diagnostic Codes 7005, 7010, 7011, 7015, 7018 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the present case, VA's duty to notify was satisfied by way of a May 2011 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

In this case, as pertinent to the time period on appeal, the Veteran was afforded VA examinations in October 2011 and March 2012 to determine the nature and severity of his service-connected heart disability.  The Veteran was also afforded a June 2014 VA examination, and he submitted a private evaluation in October 2014.  In May 2015, the Board remanded the Veteran's claim in order to obtain an addendum opinion to determine the current severity of the Veteran's heart disability and to reconcile the opinions proffered in June 2014 and October 2014.  The addendum opinion was obtained in March 2016.

The Board acknowledges the Veteran's representative's assertions that the March 2016 VA opinion obtained pursuant to the Board's May 2015 remand directives was inadequate and not compliant with the Board's remand instructions.  See April 2016 VA Form 646.  However, as the AOJ subsequently increased the rating for service-connected CAD to 100 percent, effective from June 5, 2014, the examination report from March 2016 is no longer relevant to the period on appeal, i.e., prior to June 5, 2014.  Nonetheless, in light of the representative's contentions, the Board has considered whether a retrospective medical opinion is warranted in this case.  

In Chotta v. Peake, 22 Vet. App. 80 (2008), the Court held that VA's duty to assist may include a need to obtain a "retrospective medical opinion" to ascertain past severity of a disability where a rating must be assigned for a long-ago period and insufficient evidence is presented to support rating the disability over that period.  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  Here, however, there is sufficient evidence to evaluate the Veteran's CAD over the appeal period (i.e., since August 2010), particularly VA and private treatment records disclosing sufficient clinical findings to evaluate the disability since that date, as well as VA examination reports and the Veteran's lay statements.  Therefore, the Board concludes that a remand to afford the Veteran a VA examination or to obtain an additional medical opinion would serve no useful or meaningful purpose and would only result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in March 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, to include the relevant timeframes at issue, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Moreover, in a subsequent remand, the Board gave the Veteran the opportunity to submit additional evidence in support of his claim and sought an addendum opinion in order to clarify the current severity of his service-connected heart disability.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating 

The Veteran is in receipt of a 10 percent disability rating for CAD under Diagnostic Code 7005 for the rating period prior to September 13, 2012, and a 30 percent rating for the period from September 13, 2012 to June 4, 2014, the day before he was granted a maximum, 100 percent rating.  He contends that higher ratings are warranted for both periods.

A. Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

The Veteran's CAD has been rated under Diagnostic Code 7005, which provides that a 10 percent evaluation is assigned for a workload of greater than 7 METs but not greater than 10 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is assigned for a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted when there is more than one episode of congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating contemplates documented coronary artery disease resulting in chronic congestive heart failure; or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

B. Factual Background

A May 2007 VA echocardiogram showed a mildly enlarged left ventricular, a moderately enlarged left atrial, and a mildly enlarged aortic root.  The Veteran's left ventricular ejection fraction (LVEF) was 60 percent.

A June 2009 VA treatment record shows that the Veteran reported ongoing dyspnea with exertion that was slowly progressing.  He also complained of ongoing fatigue during the day that was worsened with activity.  The assessment was "dyspnea on exertion, uncertain etiology at this point, although cardiac etiology is very possible given his history."

A July 2010 VA cardiology consultation note shows that the Veteran reported increasing tiredness and lethargy.  He also reported that it was taking less exertion for him to become "worn out."  The clinician noted that the Veteran's fatigue "could be multiple factorial" due to sleep apnea, beta blockers, PTSD/depression and medications for PTSD/depression, or sedentary lifestyle.  The Veteran's beta blockers were discontinued, and he was scheduled for a stress test.

An August 2010 VA pharmacologic stress test showed normal left ventricular systolic function and a LVEF of 73 percent.

A June 2011 VA treatment record shows that the Veteran was not feeling any better, and he reported feeling "worn out."  

In September 2011, the Veteran was evaluated by VA rheumatology and diagnosed with possible polymyalgia rheumatica.  He was started on prednisone.  A September 2011 VA cardiology consultation shows that the Veteran reported that he felt "so much better than he did a couple of weeks ago" after taking prednisone and that he wanted to start exercising.  He indicated that he walked up from the parking lot and did not have to stop, but did feel a little shortness of breath.  He also reported that he feels some shortness of breath when walking up his basement stairs, but he does not have to stop and rest.  He denied palpitation and syncope.  The Veteran further indicated that he mows with a riding mower and washes his car.  An EKG was normal.  The assessment was stable CAD.  A September 2011 VA rheumatology note shows that the Veteran's symptoms had resolved and that he had been working without difficulty.  The Veteran denied fatigue, weakness, and shortness of breath.  

In a September 2011 rating decision, the RO granted service connection for CAD and assigned a 10 percent rating.

In his October 2011 notice of disagreement, the Veteran asserted that his CAD was much more severe than reflected in his 10 percent rating.  He reported shortness of breath, fatigue, and dizziness "at times for no reason and many time upon rising from a sitting or lying position."  He also reported that he could only walk short distances and that stairs were very difficult for him because he has to stop midway and catch his breath.  

An October 2011 VA rheumatology note shows that the Veteran reported a lack of energy and fatigue.  His prednisone dosage was increased with a more gradual taper.

The Veteran was afforded a VA examination in October 2011.  The examiner noted that continuous medication was part of the Veteran's treatment plan for CAD and that the Veteran did not have congestive heart failure.  The examiner indicated that a 2010 pharmacologic stress test showed a LVEF of 60 percent and no evidence of cardiac hypertrophy or dilation.  An interview-based METs test showed that the Veteran experienced dyspnea and fatigue at a workload of 5-7 METs.  The examiner indicated that the METs estimation was based on the Veteran's complaints of shortness of breath when climbing one flight of stairs.  The examiner further indicated that the Veteran's METs level was affected by the Veteran's rheumatologic complaints, and, therefore, a 2010 LVEF of 60 percent was a better representation of the Veteran's overall cardiac function.  The examiner also stated that the Veteran's CAD impacted his ability to work because the "Veteran has [a] history of significant obstructive coronary artery disease and should not work in extremes of temperature (hot or cold) due to increased risk of myocardial infarction."

The Veteran was afforded a VA examination in March 2012.  The examiner, who also authored the October 2011 VA examination report, noted that continuous medication was part of the Veteran's treatment plan for CAD and that the Veteran did not have congestive heart failure.  The examiner indicated that a 2010 pharmacologic stress test showed a LVEF of 60 percent and no evidence of cardiac hypertrophy or dilation.  An interview-based METs test showed that the Veteran experienced dyspnea and fatigue at a workload of 5-7 METs.  The examiner indicated that the METs estimation was based on the Veteran's complaints of shortness of breath and fatigue when climbing one flight of stairs.  The examiner further indicated that the Veteran's METs level was affected by the Veteran's rheumatologic complaints and obesity/deconditioning, and, therefore, a 2010 LVEF of 60 percent and negative pharmacologic stress test were better representations of the Veteran's overall cardiac function.  The examiner also stated that the Veteran's CAD impacted his ability to work because the "[g]iven [the] [V]eteran's history of obstructive coronary artery disease, he should not perform strenuous physical work in extremes of temperature (example: shovel snow) due to increased risk of m[yocardial] i[nfarction]."  The examiner also noted that a September 2011 VA cardiology note showed that the Veteran's weakness and fatigue improved significantly with steroids for his polymyalgia rheumatica and that the cardiologist's overall impression was that his symptoms were unrelated to CAD.  

A March 2012 VA rheumatology note shows that the Veteran reported that his muscle aches were improved, but he reported shortness of breath with exertion.  He indicated that he experienced shortness of breath after walking up one flight of stairs or walking across the hospital.  The clinical indicated that the Veteran appeared "stable from a pulmonary standpoint.  With his lengthy cardiac history, it would be reasonable for him to see cardiology for possible further workup."  The clinician also noted that "[h]is rheumatologic disease should not be causing his dyspnea."  

A May 2012 VA emergency department note shows that the Veteran was transferred from an outside hospital for syncope.  The Veteran reported that he was at a swap meet, sitting on a lawn chair, when he began to feel sweaty and short of breath.  He indicated that he lost consciousness for a few minutes and woke up "covered in sweat."  An ECG showed a normal sinus rhythm.  The assessment was syncope and CAD.  The clinician noted that "[a]lthough this sounds vasovagal in nature[,] he does have a significant cardiac history and will require telemetry monitoring and admission for rule out."  Upon admission, the Veteran reported that for the past several weeks, he had been experiencing increasing dyspnea both at rest and on exertion.  He indicated that he could only take one to two stairs at a time before having to take a break.  He also indicated that his dyspnea symptoms were similar to his presentation when he was found to have CAD.  The impression was syncope, with no evidence of seizure.  The clinician indicated that the etiology could be secondary to dysrhythmia, "however, patient has been in normal sinus rhythm since admission."  The plan, given the Veteran's "extensive multi-vessel disease history," was to admit to telemetry to monitor for dysrhythmia and to consider further cardiac work-up.  While hospitalized, an angiography showed a LVEF of 60 percent.  The Veteran was referred for a neurological consultation.  After an examination, the diagnosis was syncope "most likely cardiac in origin esp[ecially] given the presentation with profuse sweating and no description of any seizure like activity or postictal state."  An EEG was normal.  

A May 2012 VA rheumatology note shows that the Veteran reported fatigue and muscle aches.  The assessment was myalgias; however, the clinician indicated that "this does not look like PMR."  

A June 2012 VA neurology follow-up note shows an assessment of syncopal episodes with a normal CTA and EEG.  The clinician indicated that "based on clinical description of events suspect underlying cardiac arrhythmias."

A July 2012 VA Holter monitor note reflects that there was no evidence of supraventricular tachycardia or ventricular tachycardia and no high degree AV block.

A September 2012 VA emergency department note shows that the Veteran was seen for hip and back pain after "pushing car with his back against the car" a week earlier.  An EKG was normal.

A September 2012 VA chest x-ray showed that the heart was enlarged, and the impression was cardiomegaly.  Based on this finding, the RO increased the Veteran's rating to 30 percent effective from September 13, 2012, the date of the x-ray showing an enlarged heart.

A November 2012 private cardiology consultation report shows that the Veteran was evaluated due to recurrent syncope.  The Veteran reported four syncopal episodes in the past year.  An electrocardiogram was normal.  An echocardiogram showed an estimated LVEF of 60 to 65 percent and mild concentric left ventricular hypertrophy.  The impression was syncopal episodes that "are potentially arrhythmogenic in nature."  The clinician also indicated he had a "suspicion that either tachy or bradyarrhythmia may be causing his symptoms."  The Veteran was discharged with an event monitor.  

A December 2012 event monitor summary showed an "[u]nremarkable event monitor" with no findings of arrhythmia, significant pauses, or high-degree AV block.  Later in December 2012, the Veteran was fitted with an implantable loop recorder.

An April 2013 private cardiology record shows that the Veteran's implantable loop recorder showed high degree A-V block and asystole, which led to the implantation of a pacemaker in January 2013.  The Veteran reported that since his pacemaker was implanted, he had no episodes of syncope, presyncope, palpations, shortness of breath, or fatigue.  The clinician indicated that the Veteran's "functional capacity is good and his coronary artery disease is asymptomatic."  During an October 2013 follow-up, the Veteran reported an episode of near syncope the previous month.  He also reported mild, chronic dizziness and unchanged, mild, shortness of breath.  

An August 2013 VA treatment record shows that the Veteran reported that he was "building a shop" and had arm and leg cramps.  A May 2014 VA treatment record shows that the Veteran denied fatigue and shortness of breath.

C. Analysis

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that the criteria for a rating of excess of 30 percent were met for the entire appeal period.  

In this regard, a May 2007 echocardiogram showed a mildly enlarged left ventricular, a moderately enlarged left atrial, and a mildly enlarged aortic root.  Although the October 2011 VA examiner indicated that there was no evidence of cardiac hypertrophy or dilatation based on the results of a 2010 pharmalogic stress test, the Board notes that whether or not cardiac hypertrophy or dilation is present must be determined by electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104, DC 7005; 38 C.F.R. § 4.100.  The October 2011 VA examiner did not reference the May 2007 VA echocardiogram in concluding that cardiac hypertrophy or dilation was not present.  Moreover, the Veteran did not undergo another echocardiogram until November 2012, at which time mild concentric left ventricular hypertrophy was noted.  As there was evidence of cardiac hypertrophy on the May 2007 and November 2012 echocardiograms, which are the only echocardiograms of record, the Board will resolve doubt in the Veteran's favor and assign a 30 percent evaluation under Diagnostic Code 7005 for the entire period on appeal.

However, the Board finds that the criteria for a rating in excess of 30 percent were not met at any point prior to June 5, 2014.  

In order to warrant a 60 percent evaluation under Diagnostic Code 7005, the evidence must show more than one episode of congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

Here, there is no evidence of congestive heart failure and the Veteran's LVEF measured, at worst, as 60 percent in May 2012 and November 2012, and, at best, as 73 percent in August 2010.  

With regard to the workload at which the Veteran experienced dyspnea, fatigue, angina, dizziness, or syncope due to his service-connected CAD, the record reflects that the Veteran experienced dyspnea, fatigue, dizziness, and syncope due, in part, to his service-connected heart disability.  However, prior to June 5, 2014, interview-based METs testing showed that the Veteran experienced dyspnea and fatigue at greater than 5 but less than 7 METs.  See October 2011 VA Examination; March 2012 VA Examination.  Moreover, the VA examiner specifically noted that the Veteran was additionally limited by rheumatologic complaints and obesity/deconditioning, and that, therefore, a 2010 LVEF of 60 percent was a better representation of the Veteran's overall cardiac function.  

Similarly, VA treatment records reflect continuing complaints of syncope, dyspnea, and fatigue, which were attributed, in part, to the Veteran's heart disability.  However, the Veteran's VA clinicians also noted that the Veteran's symptoms could be due to multiple factors in addition to his heart disability.  See, e.g., June 2010 VA Cardiology Record (noting that the Veteran's fatigue "could be multiple factorial" due to sleep apnea, beta blockers, PTSD/depression and medications for PTSD/depression, or sedentary lifestyle); September 2011 VA Cardiology Record (reflecting that the Veteran's dyspnea and fatigue were significantly improved after starting prednisone for polymyalgia rheumatica).  Moreover, a METs level of less than 5 METs is not borne out by VA treatment records which show that the Veteran reported mowing his lawn with a riding mower and washing his car in September 2011; pushing a car in September 2012; and building a shop in August 2013.

The weight of the evidence also indicates that the Veteran is not entitled to a disability rating of 100 percent at any time prior to June 5, 2014.  In order to warrant a disability rating of 100 percent, the Veteran must manifest chronic congestive heart failure, a workload of three METs or less, or an ejection fraction of 30 percent or less.  As discussed above, the Veteran's ejection fraction was never 30 percent or less.  The Veteran has received multiple estimations of his workload, and they have all been in excess of three METs.  Finally, the record does not contain a diagnosis of congestive heart failure, much less chronic congestive heart failure.  

The Board has considered the statements submitted by the Veteran in support of his claim.  The Veteran is competent to report symptoms he experiences, and the Board finds him to be credible.  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification or diagnosis of manifestations of a heart disability and the determination of the range of METs and ejection fractions requires medical expertise that the Veteran has not shown he possesses.

The Board has also considered whether, since the Veteran's January 2013 pacemaker implantation, a higher rating could be assigned pursuant to Diagnostic Code 7018.

Under Diagnostic Code 7018, implantable cardiac pacemakers are rated 100 percent disabling for two months following hospital admission for implantation or re-implantation.  Thereafter, they are rated as supraventricular arrhythmias (Diagnostic Code 7010), ventricular arrhythmias (Diagnostic Code 7011), or atrioventricular block (Diagnostic Code 7015), with a minimum 10 percent disability rating.  38 C.F.R. § 4.104, Diagnostic Code 7018. 

Under Diagnostic Code 7010, a 10 percent rating is assigned for supraventricular arrhythmias manifested by permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes/year of paroxysmal atrial fibrillation, or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent rating, the maximum under that Diagnostic Code, is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 4 episodes/year documented by ECG or Holter monitor.  38 C.F.R. § 4.104 Diagnostic Code 7010.

Pursuant to Diagnostic Code 7011, used in rating sustained ventricular arrhythmias, a 10 percent rating is warranted where a workload of greater than 7 METs, but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent rating is warranted where a workload of greater than 5 METs, but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on EKG, ECG, or x-ray.  A 60 percent rating is warranted where there has been more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for (1) indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator in place or (2) chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7011. 

Under Diagnostic Code 7015, concerning atrioventricular block, a 10 percent rating is warranted in cases where a workload of greater than 7 METs, but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication or a pacemaker is required.  A 30 percent rating is warranted where a workload of greater than 5 METs, but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on EKG, ECG, or x-ray.  A 60 percent rating is warranted where there is one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted where there has been chronic congestive heart failure, or workload of 3 METs or less, results in dyspnea, fatigue angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7015.

A higher rating is not available pursuant to Diagnostic Codes 7011 or 7015 because the criteria are identical to those used in determining a rating under Diagnostic Code 7005, and, as discussed above, the evidence of record does not show the level of symptomatology needed to warrant a rating higher than 30 percent.

A higher rating is not available pursuant to Diagnostic Code 7010 because a 30 percent rating is the maximum rating available.  There are no other relevant diagnostic codes that could provide the Veteran with an increased disability rating.

In sum, the Board finds that an evaluation of 30 percent for CAD is warranted for the entire period on appeal.  In this limited regard, the Veteran's claim is granted.  However, the preponderance of the evidence of record reflects that an evaluation in excess of 30 percent, prior to June 5, 2014, is not warranted.  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign a greater or separate rating.


ORDER

Prior to September 13, 2012, a 30 percent rating, but not higher, for coronary artery disease, status post stenting and bypass surgery, is granted, subject to the law and regulations governing the criteria for award of monetary benefits.

From September 13, 2012 to June 4, 2014 (exclusive of a period of a temporary total evaluation from January 28, 2013 to April 30, 2013), a rating in excess of 30 percent for coronary artery disease, status post stenting and bypass surgery is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


